EXHIBIT 10.2
[Company Letterhead]
January 28, 2009
Toyota Motor Sales, U.S.A., Inc.
President
19001 South Western Avenue
Torrance, California 90509
                    RE:     AutoNation, Inc. Framework Agreement
Dear Sir or Madam:
     Reference is made to that certain Framework Agreement, dated as of
September 26, 1997 (as supplemented by that certain letter agreement dated
September 26, 1997, the “Framework Agreement”), by and between Toyota Motor
Sales, U.S.A., Inc. (“Toyota”) and AutoNation, Inc. (formerly known as Republic
Industries, Inc.) (“AutoNation”). Capitalized terms used but not defined in this
letter agreement shall have the meanings ascribed thereto in the Framework
Agreement.
     Toyota hereby consents to, and waives all of its rights and remedies under
Sections 6.1.1 and 10 of the Framework Agreement with respect to, the
acquisition (as defined in the Framework Agreement) or Ownership (for the
avoidance of doubt, including Ownership resulting from any share buy back
program or other stock repurchase, reclassification or other change in share
rights) by ESL Investments, Inc., its investment affiliates set forth on
Exhibit A hereto and any other affiliates of ESL Investments, Inc. whose sole
business is or shall be to invest in securities and related instruments that in
the future Own Common Stock (as defined below) (collectively, “ESL”) of more
than fifty percent (50%) of the outstanding common stock, par value $0.01 per
share, of AutoNation (the “Common Stock”) (the “ESL Acquisition”), subject to
the following terms and conditions which shall only apply at such time and for
so long as ESL Owns more than fifty percent (50%) of the then outstanding Common
Stock:

 



--------------------------------------------------------------------------------



 



Toyota Motor Sales, U.S.A., Inc.
Page 2

  1.   At each meeting of the stockholders of AutoNation, whether an annual
meeting or a special meeting, however called, and at each adjournment or
postponement of any such meeting (a “Stockholders’ Meeting”), and in all other
circumstances in which a vote, consent or other approval (including, without
limitation, by written consent) is sought by or from the stockholders of
AutoNation (any such vote, consent or approval, a “Stockholders’ Consent”), ESL
shall appear at such Stockholders’ Meeting or otherwise cause all shares of
Common Stock Owned by ESL to be counted as present for the purpose of
establishing a quorum.

      At each Stockholders’ Meeting and in connection with the execution of each
Stockholders’ Consent, in either case at such times that ESL Owns in excess of
fifty percent (50%) of the then outstanding Common Stock, all shares of Common
Stock Owned by ESL in excess of fifty percent (50%) of the then outstanding
Common Stock (the “Additional Shares”) on the applicable record date shall be
voted on each matter proposed in the same proportion as all outstanding shares
of Common Stock not Owned by ESL are actually voted on such matter (it being
understood that, in connection with any Stockholders’ Consent, shares of Common
Stock not Owned by ESL that abstain or are not present will be treated as shares
abstaining or not present, as the case may be).     2.   In accordance with the
listing standards of The New York Stock Exchange (the “NYSE”) and AutoNation’s
currently effective Corporate Governance Guidelines, as part of AutoNation’s
succession planning process, (i) the board of directors of AutoNation has
adopted the qualifications for Chief Executive Officer and Chief Operating
Officer attached as Exhibit B hereto and (ii) Michael E. Maroone has at this
time been designated as a successor to Mike Jackson as Chief Executive Officer
of AutoNation; however, Toyota recognizes that such qualifications and
designation are solely the determinations of the board of directors of
AutoNation made based on its fiduciary duties and may change at any time in the
future.         In addition, the Chief Operating Officer of AutoNation shall
have sufficient breadth and depth of experience, a relevant, successful
automotive track record and extensive successful automotive experience, in each
case as determined in the good faith judgment of

 



--------------------------------------------------------------------------------



 



Toyota Motor Sales, U.S.A., Inc.
Page 3

      AutoNation’s board of directors. In the event AutoNation’s board of
directors appoints a Chief Operating Officer who either is not Michael E.
Maroone or does not, in the good faith judgment of AutoNation’s board of
directors, meet the standards in the immediately preceding sentence, Toyota may
notify AutoNation of same in writing within sixty (60) days after the public
announcement of such appointment. AutoNation will reasonably cooperate with
Toyota in Toyota’s efforts to obtain information regarding the experience and
qualifications of the newly appointed Chief Operating Officer. Within twenty
(20) days after receiving Toyota’s written notice, AutoNation may initiate the
dispute resolution procedures of Exhibit 13 of the Framework Agreement (the
“Dispute Resolution”). In the event that AutoNation does not initiate the
Dispute Resolution within twenty (20) days, ESL shall be required to dispose of
the Additional Shares no later than nine (9) months after receipt of Toyota’s
notice referred to above, or if AutoNation does initiate the Dispute Resolution
within twenty (20) days and if a final determination is made that the Chief
Operating Officer does not meet the foregoing requirements, ESL shall be
required to dispose of the Additional Shares not later than nine (9) months
after the conclusion of the Dispute Resolution (in either case, the relevant
nine (9) month period being the “Disposal Period”).

      In the event that, notwithstanding the foregoing, ESL fails to dispose of
the Additional Shares under the circumstances required by the preceding
paragraph (a) within the Disposal Period or (b) within nine (9) months after the
conclusion of the Disposal Period, then until ESL disposes of the Additional
Shares, all shares of Common Stock Owned by ESL in excess of twenty-five percent
(25%) in the case of clause (a) above, or in excess of zero percent (0%) in the
case of clause (b) above, of the then outstanding Common Stock on the applicable
record date for any AutoNation Stockholders’ Meeting or Stockholders’ Consent
shall be voted on each matter proposed in the same proportion as all outstanding
shares of Common Stock not Owned by ESL are actually voted on such matter (it
being understood that, in connection with any Stockholders’ Consent, shares of
Common Stock not Owned by ESL that abstain or are not present will be treated as
shares abstaining or not present, as the case may be).

 



--------------------------------------------------------------------------------



 



Toyota Motor Sales, U.S.A., Inc.
Page 4

      ESL shall not purchase any Common Stock after the commencement of the
Disposal Period. In the event ESL fails to dispose of the Additional Shares by
the end of the Disposal Period, ESL hereby consents to the entry of a court
order directing ESL to comply with the voting restrictions set forth in the
preceding paragraph pending such disposition. ESL shall reimburse Toyota for
Toyota’s reasonable attorneys’ fees in obtaining or enforcing such court order.
    3.   The board of directors of AutoNation shall be comprised of a majority
of directors who qualify as “independent” directors under the listing standards
of Rule 303A.02(b) of the NYSE Listed Company Manual, as in effect on the date
hereof, and who would qualify as “independent” directors of ESL Investments,
Inc. under the listing standards of Rule 303A.02(b) of the NYSE Listed Company
Manual, as in effect on the date hereof, if ESL Investments, Inc. was an
NYSE-listed company; provided, however, that if AutoNation should fail to comply
with the foregoing requirement due to (i) a vacancy on its board of directors or
(ii) a member of its board of directors ceasing to meet such independence
standards due to circumstances beyond AutoNation’s reasonable control,
AutoNation shall regain compliance with the foregoing requirement by the later
of (A) its next annual stockholders’ meeting or (B) 180 days from the occurrence
of the event that caused the failure to comply.     4.   AutoNation and Toyota
(i) reaffirm the terms and conditions of the Framework Agreement, including
Section 5.1.3 thereof, which the parties hereto agree shall continue in
existence except to the extent expressly modified herein and (ii) agree

      and acknowledge that this letter agreement shall constitute written notice
of a proposed Change in Management or Ownership to Toyota pursuant to, and in
compliance with, Section 6.2 of the Framework Agreement; provided, however, that
both parties recognize and acknowledge that ESL is not a party to this Section 4
or to such agreement.     5.   For the avoidance of doubt, Toyota’s consent to,
and waiver of its rights and remedies with respect to, the ESL Acquisition shall
apply only to the ESL Acquisition and not to the acquisition of any Ownership
interest in AutoNation by any other Person or any other Change in Management or
Ownership under Section 6 of the Framework Agreement.

 



--------------------------------------------------------------------------------



 



Toyota Motor Sales, U.S.A., Inc.
Page 5

      This letter constitutes Toyota’s consent to the ESL Acquisition to the
extent any such consent is required under any Toyota Dealer Agreement or Lexus
Dealer Agreement. Other than as set forth in the preceding sentence, nothing in
this letter shall constitute a waiver or modification of any party’s rights or
remedies under, or any other provision in, any Dealer Agreements; provided that
the terms of this letter agreement shall supersede any terms of the Dealer
Agreements to the extent of any contrary provisions but only for so long as this
letter agreement is in effect.     6.   In the event that AutoNation merges,
consolidates or combines with, or is merged, consolidated or combined with, any
Person, the surviving entity shall be subject to the terms and conditions of
this letter agreement and the Framework Agreement. AutoNation agrees that it
shall not merge, consolidate or combine with, or be merged, consolidated or
combined with, any Person owned or controlled, directly or indirectly, by ESL,
unless Toyota consents thereto in writing in advance.     7.   Toyota’s consent
and waiver pursuant to this letter agreement shall terminate on December 31,
2009 (the “Termination Date”) solely with respect to shares of Common Stock
acquired by ESL after the Termination Date, provided that ESL may seek
successive annual one-year extensions of the Termination Date and Toyota shall
not unreasonably withhold or delay its consent thereto. For the avoidance of
doubt, for purposes of the immediately foregoing sentence, the term “acquired”
shall not include any increases in ESL’s Ownership of Common Stock resulting
from any customary share buy back program, reclassification or other customary
change in share rights applicable generally to the Common Stock (including a
stock split). Notwithstanding the foregoing, this letter agreement shall remain
in effect so long as ESL continues to Own in excess of fifty percent (50%) of
the then outstanding Common Stock.

 



--------------------------------------------------------------------------------



 



Toyota Motor Sales, U.S.A., Inc.
Page 6

  8.   In the event that ESL, after having Owned in excess of fifty percent
(50%) of the outstanding Common Stock, no longer Owns in excess of fifty percent
(50%) of the then outstanding Common Stock (including, without limitation,
because of a disposal of shares under Section 2 above), this letter agreement,
and Toyota’s consent and waiver hereunder, shall automatically terminate and be
of no further force and effect, and Sections 6.1.1 and 10 of the Framework
Agreement shall apply to any future acquisition of in excess of fifty percent
(50%) of the then outstanding Common Stock by ESL.     9.   ESL agrees that any
other investment affiliates of ESL Investments, Inc. not listed on Exhibit A
hereto that in the future Own Common Stock shall be added as parties to this
letter agreement within thirty (30) days of acquisition of Common Stock. ESL
also agrees that Edward S. Lampert and William C. Crowley shall be added as
parties to this letter agreement within thirty (30) days in the event that such
person (individually and together with immediate family members) directly owns
shares of Common Stock outside of ESL in excess of one-half percent (0.5%) of
the then outstanding Common Stock.

     This letter agreement (a) may not be amended, waived or modified except by
an instrument in writing signed by Toyota, AutoNation and ESL Investments, Inc.
and (b) may be executed in one or more counterparts, each of which when executed
shall be deemed to be an original but which when taken together shall constitute
one and the same letter agreement. Neither this letter agreement nor any of the
rights, interests or obligations hereunder shall be assigned by Toyota,
AutoNation or ESL (whether by operation of law or otherwise) without the prior
written consent of the other parties. Subject to the preceding sentence, this
letter agreement shall be binding upon, inure to the benefit of and be
enforceable by Toyota, AutoNation and ESL and their respective successors and
assigns.
     Please acknowledge your agreement to the foregoing by signing and returning
to the undersigned as soon as possible a counterpart of this letter.
*     *     *     *

 



--------------------------------------------------------------------------------



 



Toyota Motor Sales, U.S.A., Inc.
Page 7

            Very truly yours,

AUTONATION, INC.
      /s/ Michael E. Maroone       Michael E. Maroone, President           

AGREED TO AS OF THE DATE
FIRST WRITTEN ABOVE:
TOYOTA MOTOR SALES, U.S.A., INC.

                /s/ James Lentz    James Lentz, President           

SOLELY WITH RESPECT TO SECTION 4 ABOVE,
ACKNOWLEDGED AS OF THE DATE
FIRST WRITTEN ABOVE, AND
WITH RESPECT TO ALL OTHER PROVISIONS
OF THIS LETTER AGREEMENT
ACKNOWLEDGED AND AGREED TO AS OF THE DATE
FIRST WRITTEN ABOVE:
ESL INVESTMENTS, INC.

                /s/ William C. Crowley     William C. Crowley, President & Chief
Operating Officer           

ESL PARTNERS, L.P.

                /s/ William C. Crowley     William C. Crowley, President & Chief
Operating Officer    of ESL Investments, Inc., the ultimate General Partner to
ESL Partners, L.P.   

 



--------------------------------------------------------------------------------



 



Toyota Motor Sales, U.S.A., Inc.
Page 8
ESL INSTITUTIONAL PARTNERS, L.P.

                /s/ William C. Crowley     William C. Crowley, President & Chief
Operating Officer    of ESL Investments, Inc., the ultimate General Partner to
ESL Institutional Partners, L.P.     

ESL INVESTORS, L.L.C.

                /s/ William C. Crowley     William C. Crowley, President & Chief
Operating Officer    of ESL Investments, Inc., the ultimate Managing Member to
ESL Investors, L.L.C.     

CBL PARTNERS, L.P.

                /s/ William C. Crowley     William C. Crowley, President & Chief
Operating Officer    of ESL Investments, Inc., the ultimate General Partner to
CBL Partners, L.P.     

TYNAN, LLC

                /s/ William C. Crowley     William C. Crowley, Managing Member 
         

 



--------------------------------------------------------------------------------



 



Toyota Motor Sales, U.S.A., Inc.
Page 9
ESL INVESTMENT MANAGEMENT, L.P.

                /s/ William C. Crowley     William C. Crowley, President & Chief
Operating Officer    of ESL Investments, Inc., the ultimate General Partner to
ESL Investment Management, L.P.   

RBS PARTNERS, L.P.

                /s/ William C. Crowley     William C. Crowley, President & Chief
Operating Officer    of ESL Investments, Inc., the ultimate General Partner to
RBS Partners, L.P.     

RBS INVESTMENT MANAGEMENT, L.L.C.

                /s/ William C. Crowley     William C. Crowley, President & Chief
Operating Officer    of ESL Investments, Inc., the ultimate Managing Member to
RBS Investment Management, L.L.C.     

 



--------------------------------------------------------------------------------



 



Exhibit A
ESL Partners, L.P.
ESL Institutional Partners, L.P.
ESL Investors, L.L.C.
CBL Partners, L.P.
Tynan, LLC
ESL Investment Management, L.P.
RBS Partners, L.P.
RBS Investment Management, L.L.C.
Edward S. Lampert
William C. Crowley

A-1



--------------------------------------------------------------------------------



 



Exhibit B
Chief Executive Officer

•   Outstanding leadership ability

  –   Excellent communication and interpersonal skills     –   Tone from the top
– ability to set the right standard of conduct for the organization     –  
Ability to motivate retail store leadership

•   Strategic vision

  –   Ability to align organization and motivate management to implement
strategy

•   Ability to attract, motivate and retain top talent

•   Understanding of retail business, combined with large company management
experience

•   Ability to drive process change while maintaining the positive attributes of
entrepreneurial spirit of organization

•   Seasoned judgment and ability to make tough decisions

•   Ability to shape auto industry and public policy issues

President & Chief Operating Officer

•   Strong operations experience

•   Strategic management skills

  –   Ability to leverage scale and implement standardized processes
    –   Ability to develop store leadership     –   Ability to drive strategic
plan to increase customer loyalty and profitability

•   Outstanding leadership ability

  –   Excellent communication and people skills
    –   Ability to motivate store leadership

•   Ability to attract, motivate and retain top talent

•   Deep understanding of auto retail business

•   Ability to establish strong relationships with auto manufacturers

B-1